Title: To James Madison from Robert Were Fox, 2 September 1807
From: Fox, Robert Were
To: Madison, James



Esteemed Friend
Falmouth 2nd September 1807.

The United States Schooner Revenge Captain Read, arrived here the 28th Ultimo with Dispatches which were immediately forwarded to London, where I hope the same were speedily delivered
The Revenge came last from Brest.
Several ships belonging to the United States have been brought into Port by the British Ships of War & Privateers in the last three Months.  What have come under my notice I have communicated to the Minister at London, and assisted the concerned all in my power.  Most of them have been released but generally without damages for the detention, and many obliged to pay all expences, rather than wait along time without any chance of getting payments adequate to the loss by waiting the decision of the Court of Admiralty
Trade hereaway is at a very low ebb at present.  Our Cruisers have begun to detain Danish Ships and Cargoes, and a War between Great Britain and that Country appears now certain; such a circumstance must greatly encrease the demand for American Shipping in Europe, if the present misunderstanding is amicably settled, which I sincerely hope will be the case; as the British nation must see the business of the Chesapeak in a proper point of view, and that our Government must and ought to do every thing that can be reasonably required of them on such a harsh unjustifiable measure, as that was  I am most respectfully Thy assured Friend

Rob. W. Fox


Inclosed thee will please receive a List of Ships carried into Plymouth since June last.

